Exhibit 10.1 BUSINESS LOAN AGREEMENT Principal $675,000.00 Loan Date 04-21-2008 Maturity 04-21-2009 Loan No 503003088 Call/Coll Account Officer LL Initials References in the boxes above are for Lender’s use only and do not limit the applicability of this document to any particular loan or item. Any item above containing “***” has been omitted due to text length limitations. Borrower: PacificHealth Laboratories, Inc. Lender: Grand Bank, N.A. 100 Matawan Road, Suite 420 One Edinburg Road Matawan, NJ07747 Hamilton, NJ08619 THIS BUSINESS LOAN AGREEMENT dated April 21, 2008, is made and executed between PacificHealth Laboratories, Inc. ("Borrower") and Grand Bank, N.A. ("Lender") on the following terms and conditions. Borrower has received prior commercial loans from Lender or has applied to Lender for a commercial loan or loans or other financial accommodations, Including those which may be described on any exhibit or schedule attached to this Agreement ("Loan"). Borrower understands and agrees that: (A) in granting, renewing, or extending any Loan, Lender is relying upon Borrower's representations, warranties, and agreements as set forth in this Agreement; (B) the granting, renewing, or extending of any Loan by Lender at all times shall be subject to Lender's sole judgment and discretion; and (C) all such Loans shall be and remain subject to the terms and conditions of this Agreement. TERM.
